ACCEPTED
                                                                                                                                               01-15-00406-cv
                                                                                                                                   FIRST COURT OF APPEALS
Appellate Docket Number: 01-15-00406-CV                                                                                                    HOUSTON, TEXAS
                                                                                                                                        5/20/2015 11:38:20 AM
                                                                                                                                        CHRISTOPHER PRINE
Appellate Case Style:         New Hampshire Insurance Company                                                                                          CLERK

                        Vs.
                              Candis M. Mora, et al.

Companion Case No.: W1-47304
                                                                                                                    FILED IN
                                                                                                             1st COURT OF APPEALS
                                                                                                                 HOUSTON, TEXAS
                                                                                                             5/20/2015 11:38:20 AM
Amended/corrected statement:                           DOCKETING STATEMENT (Civil)                           CHRISTOPHER A. PRINE
                                                                                                                      Clerk
                                               Appellate Court: 1st Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attorney(s)

•   Person    E Organization (choose one)
Organization Name: New Hampshire Insurance CompanT
                                                                            E       Lead Attorney
                                                                            First Name:        Loren
First Name:                                                                 Middle Name: R.
Middle Name:                                                                Last Name:         Smith
Last Name:                                                                  Suffix:
Suffix: ,                                                                   Law Firm Name: Kelly & Smit.C.
                          J
Pro Se: 0                                                                   Address 1:         4305 Yoakum          d.
                                                                            Address 2:
                                                                            City:              Houston
                                                                            State:     Texas                         Zip+4:   77006
                                                                            Telephone:         713-861-9900               ext.
                                                                            Fax:       713-861-7100
                                                                            Email:     lsmith@kellysmithpc.com
                                                                            SBN:        18643800
III. Appellee                                                               IV. Appellee Attorney(s)
F Person       •   Organization (choose one)                                Fi      Lead Attorney
                                                                            First Name:        Robert
First Name:        Candis                                                   Middle Name: M.
Middle Name: M.                                                             Last Name:         Waltman
Last Name:         Mora                                                     Suffix:
Suffix:                                                                     Law Firm Name: Waltman & Grisham
Pro Se: 0                                                                   Address 1:         2807 S. Texas Avenue, Suite 201
                                                                            Address 2:
                                                                            City:              Bryan
                                                                            State:  Texas                            Zip+4:      77802
                                                                            Telephone:    979-694-0900                    ext.
                                                                            Fax:       979-693-0840
                                                                            Email:     rob@waltman.com
                                                                            SBN:       20822500
                                                                 Page 1 of 8
III. Appellee                                           IV. Appellee Attorney(s)
F   Person    •   Organization (choose one)            •       Lead Attorney
                                                       First Name:       Donna
First Name:       Candis                               Middle Name:
Middle Name: M.                                 1      Last Name:        Emenhiser
Last Name:        Mora                                 Suffix:
Suffix:                                                Law Firm Name: Waltman & Grisham
Pro Se: 0                                              Address 1:        2807 S. Texas Avenue, Suite 201
                                                       Address 2:
                                                       City:             Bryan
                                                       State:  Texas                       Zip+4:       77802
                                                       Telephone:    979-694-0900                ext.
                                                       Fax:       979-693-0840
                                                       Email:     donnae@waltman.com
                                                       SBN:




                                              Page 2 of 8
V. Perfection Of Appeal And Jurisdiction
Nature of Case (Subject matter or type of case): Worker's Compensation

Date order or judgment signed: 11              1-1Wir                    Type ofjudgment: Summary Judgment
Date notice of appeal filed in trial court: April 24, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes X1 No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):            fl Yes 0 No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):           IlYes      • No

Permissive? (See TRAP 28.3):                       Yes X1 No
If yes, please specify statutory or other basis for such status:

Agreed? (See TRAP 28.2):                           Yes X1 No
If yes, please specify statutory or other basis for such status:

Appeal should receive precedence, preference, or priority under statute or rule:              Yes X1 No
If yes, please specify statutory or other basis for such status:

Does this case involve an amount under $100,000?           7 Yes X1No
Judgment or order disposes of all parties and issues: X Yes             No
Appeal from fmal judgment:                                 X Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance? Yes X No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   7 Yes X1 No                 If yes, date filed:
Motion to Modify Judgment:              7Yes IX1 No                 If yes, date filed:
Request for Findings of Fact            7 Yes X1 No                 If yes, date filed:
and Conclusions of Law:
Motion to Reinstate:
                                        nYes  X1 No                 If yes, date filed:
                                        7 Yes 7 No                  If yes, date filed:
Motion under TRCP 306a:
Other:                                  7 Yes V No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)
   di
Affidavit filed in trial court:         •   Yes 17 No              If yes, date filed:    L
Contest filed in trial court:           •Yes    •   No             If yes, date filed:

Date ruling on contest due:

Ruling on contest:          Sustained          Overruled           Date of ruling:       El

                                                                    Page 3 of 8
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?          • Yes    E No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     165th District                                              Clerk's Record:
County: Harris County, Texas
Trial Court Docket Number (Cause No.): 2011-47304
                                                                       Trial Court Clerk:        >< District
                                                                       Was clerk's record requested?
                                                                                                               • •
                                                                                                                County
                                                                                                               F Yes      No
                                                                       If yes, date requested: April 24, 2015
Trial Judge (who tried or disposed of case):                           If no, date it will be requested:
First Name:       Elizabeth                                            Were payment arrangements made with clerk?
Middle Name:                                                                                                           Yes X No   Indigent
Last Name:        Ray
                                                                       (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         201 Caroline, 12th Floor
Address 2:
City:              IMMI
State:                                 Zip +4: 77002
Telephone:                               ext.
Fax:
Email:                          -



Reporter's or Recorder's Record:
Is there a reporter's record?            X Yes    7 No
Was reporter's record requested?         IX Yes    No

Was there a reporter's record electronically recorded?   0 Yes       No
If yes, date requested: April 24, 2015
If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?         xl Yes       No      Indigent




                                                                 Page 4 of 8
     Court Reporter                          X Court Recorder
     Official                                      Substitute



First Name:            Peggy
Middle Name:
Last Name:             Hershelman
Suffix:
Address 1:                          - 12th Floor
Address 2:
City:                  Houston
State:            as                      Zip +4: 77002
Telephone:         713-368-6275             ext.
Fax:          r
Email:    peggy_hershelman@justex.net

X. Supersedeas Bond
Supersedeas bond filed:        ll Yes F No           If yes, date filed:                         _all
Will file:        . Yes F   No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?             DYes Fr No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                                Yes   v I No
If no, please specify:1MM of settlement
Has the case been through an ADR procedure?               nYes        i4 No
If yes, who was the mediator?        hEcy Houston
What type of ADR procedure? Miii
At what stage did the case go through ADR?
If other, please specify:
                                                        E Pre Trial
                                                                -          •   Post Trial
                                                                                   -
                                                                                            •   Other


Type of case? Worker's Compensational'
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):

I_        1

How was the case disposed of?            iummary Judgment
Summary of relief granted, including amount of money judgment, and if any, damages awarded. Take Nothing Judgment


Punitive (or similar) damages:       •
If money judgment, what was the amount? Actual damages:



                                                                           Page 5 of 8
Attorney's fees (trial):
Attorney's fees (appellate):
Other: .
If other, please specify: Ir .



Will you challenge this Court's jurisdiction?     E Yes E No
Does judgment have language that one or more parties "take nothing"?>1_<1 Yes        H No
Does judgment have a Mother Hubbard clause? EYes           E No
Other basis for fmality? OrcWismissallMMM5
Rate the complexity of the case (use 1 for least and 5 for most complex): H 1>L<1 2 H 3 H 4 H 5
Please make my answer to the preceding questions known to other parties in this case.>LKI Yes          H   No
Can the parties agree on an appellate mediator?   H Yes z No
If yes, please give name, address, telephone, fax and email address:
Name                             Address                     Telephone                     Fax                         Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:                 11■1111


XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                  Trial Court:

  Style:

     Vs.




                                                               Page 6 of 8
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Ap
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the fmancial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org . If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?               7 Yes R No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes XI No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.
If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                 Yes XI No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the intemet at http://aspe.hhs.gov/poverty/06poverty.shtml.
Are you willing to disclose your financial circumstances to the Pro Bono Committee?         Yes XI No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the intemet at http://www.tex-app.or •. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature



Signature of counsel (or pro se party)                                                    Date:             May 20, 2015


Printed Name: Loren R. Smith                                                               State Bar No.: 18643800


Electronic Signature: Loren R. Smith
    (Optional)




                                                                Page 7 of 8
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on may 20, 2015



Signature of counsel (or pro se party)                                    Electronic Signature:
                                                                                 (Optional)

                                                                          State Bar No.:
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served: May 20, 2015
Manner Served: Email

First Name:      Robert

Middle Name: B.
Last Name:
Suffix:
Law Firm Name:
Address 1:       M. Texas Avenue, Suite 201
Address 2:       MN
City:            Bryan
State MIL         -.—                Zip+4: 77802
 Telephone: =94-0900                 ext.
Fax:
Email:    i@waltman.com
If Attorney, Representing Party's Name: Candis M. Mora




                                                                Page 8 of 8